     Case 2:06-cr-00468-WBS-DB Document 98 Filed 04/17/20 Page 1 of 1

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:06-cr-468 WBS
13                 Plaintiff,

14        v.                                 ORDER
15   SHAKARA THOMAS CARTER,

16                 Defendant.

17

18                                ----oo0oo----

19              Defendant has filed a Motion Under 18 U.S.C. §

20   3582(c)(1)(A)(1) for compassionate release.        (Docket No. 97.)

21   The United States shall file any opposition to defendant’s motion

22   no later than April 24, 2020.      Defendant may file a reply no

23   later than May 8, 2020.     The court will then take the motion

24   under submission and will inform the parties if oral argument or

25   further proceedings are necessary.

26              IT IS SO ORDERED.

27   Dated:    April 17, 2020

28
                                         1
